 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   JODY MILLAGE,
                                                           Case No.: 2:19-cv-01557-APG-NJK
12           Plaintiff(s),
                                                                         ORDER
13   v.
14   SMITH’S FOOD & DRUG CENTERS, INC.,
15           Defendant(s).
16         The parties filed a discovery plan representing that they have had no discussions regarding
17 settlement. Docket No. 14 at 3. Pursuant to Rule 26(f)(2) of the Federal Rules of Civil Procedure,
18 counsel were required to discuss the potential for settlement at their conference. Accordingly,
19 counsel are ORDERED to confer in-person, telephonically, or by video on the potential for
20 settlement by October 31, 2019, and to file a joint certification that they have done so by November
21 1, 2019
22         IT IS SO ORDERED.
23         Dated: October 24, 2019
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
